DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 5 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to a decrease in a temperature of the memory component within a temperature range associated with the second state; and increasing the refresh period associated with the memory component based on the second state of the operation condition; while in regard to claim 13, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to a decrease in a temperature of the memory component within a temperature range associated with the second state; and increasing the refresh period associated with the memory component based on the second state of the operation condition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 8, 9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 10811074 to Jung et al. (“Jung”).
As to claim 1, Jung teaches a system comprising: a memory component; and a processing device operatively coupled with the memory component (As found in at least FIG. 3: memory 240 coupled to at least one of processor 210 and host 230; both 210 and 230 operable to perform operation on the memory 240), the processing device to perform operations comprising: determining that a current operation condition of the memory component is in a first state (As found in at least Column 4, lines 42-55: processor 210 controls overall operation of controller 200; controller 200 includes processor 210 as found in at least FIG. 3; processor 210 controls and determines at least write operation state condition of memory 240: write condition being first state); detecting a change in the operation condition from the first state to a second state (As found in at least the Abstract, Column 5, lines 24-29, Column 5, lines 48-55, Column 6, lines 10-23, Column 8, lines 11-30, Column 8, lines 63-67, Column 10, lines 23-30: After a write operation, which defines a first memory state, a refresh operation is performed by processor 210; such refresh operation defines a second memory write operation is performed on the block BLK of the cell array 110); determining a refresh period associated with the range of the operation condition, the refresh period corresponding to a period of time between a first time when a write operation is performed on a segment of the memory component and a second time when a refresh operation is to be performed on the segment (As found in at least FIG. 14, and at least Column 1, lines 26-35, Column 9, lines 56-67, Column 10, lines 1-30); and performing the refresh operation on the memory component according to the refresh period (As found in at least Column 5, lines 1-10).
While the teachings found Jung may not expressly provide verbatim: “processing device …determining,” “processing device … detecting,” and such claim language, it is implicit and at the very least obvious that the processor 210 in Jung, part of controller 200, “controls the overall operation of such controller, and such controller coupled to and interfacing with memory component 240. This is found at least at Column 4, lines 42-55; Abstract, and Column 5, lines 48-55: processor 210 controls, performs and obviously determines refreshing operation. That is, it is at the very least obvious that the processor 210 controls and determines the actions that the passive memory component may undertake.
As to claim 3, Jung teaches wherein the detecting the change in the operation condition from the first state to the second state comprises: 
As to claim 8, Jung teaches wherein the operations further comprise determining the current operation condition of the memory component on a periodic basis (As found in at least FIG. 21, current operation condition is performed periodically: “on determined period.”).
As to claim 9, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
As to claim 11, see rejection to at least claim 3; moreover, the method is inherently taught by the apparatus.
As to claim 16, see rejection to at least claim 8; moreover, the method is inherently taught by the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20210020229 to Xie et al. (“Xie”).  
NOTE: The applied reference to Xie has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
claim 2, Jung teaches substantially the claimed invention as set forth in the base claim rejection.
While Jung may not expressly teach wherein the operation condition of the memory component includes at least one of an amount of power supplied to the system or a temperature of the memory component.
In complement and relevantly, Xie teaches wherein the operation condition of the memory component includes at least one of an amount of power supplied to the system or a temperature of the memory component (As found in at least [0006], [0012] and FIG. 3).
Jung and Xie are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Xie also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found in at least [0006] in Xie: perform a refresh operation based on a write count or temperature of a memory.  
Therefore, it would have been obvious to combine Jung with Xie to make the above modification.
claim 4, at least Xie teaches wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to an increase in a temperature of the memory component within a temperature range associated with the second state (As found in at least [0006], [0029]: refresh (change into the second operation condition) depends on, among other things, temperature); and decreasing the refresh period associated with the memory component based on the second state of the operation condition (As found in at least [0028]: The frequency of the refresh operation can be decreased when the operating temperature decreases to be below a threshold).
As to claim 10, see rejection to at least claim 2; moreover, the method is inherently taught by the apparatus.
As to claim 12, see rejection to at least claim 4; moreover, the method is inherently taught by the apparatus.
Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20180166117 to Choi et al. (“Choi”).  
As to claim 6, at least Choi teaches or at the very least suggests: wherein the determining the refresh period associated with the memory component comprises: detecting that the change in the operation condition corresponds to an increase in an amount of power supply to the system within a power supply range associated with the second state; and increasing the refresh period associated with the memory component based on the second state of the 
Jung and Choi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Choi also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found or at least suggested in at least [0077] in Choi: more power available, more refresh possible; refresh is an expensive operation that consumes significant current/power resources; high power availability provides the opportunity for more refresh. 
Therefore, it would have been obvious to combine Jung with Choi to make the above modification.
As to claim 7, see rejection to at least claim 6.
claim 14, see rejection to at least claim 6; moreover, the method is inherently taught by the apparatus.
As to claim 15, see rejection to at least claim 14; moreover, the method is inherently taught by the apparatus.
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20190228813 to Nale et al. (“Nale”).  
As to claim 17, see rejection to at least claim 1; moreover, while Jung teaches at the very least a plurality of memory blocks (BLK) or banks as found in at least FIG. 5, this is further and relevantly complemented by the teachings of Nale as found in at least FIG. 1: a memory component includes a plurality of banks; moreover, and extending on this obvious idea, as found in at least FIG. 7, a plurality of memory  components may include in turn a plurality of blocks or banks of memory devices.
Jung and Nale are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that may include write, refresh and temperature considerations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Nale also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of 
Therefore, it would have been obvious to combine Jung with Nale to make the above modification.
As to claim 19, see rejection to at least claim 3.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10811074 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20190228813 to Nale et al. (“Nale”), and further in view of U.S. Patent/Publication No. 20210020229 to Xie et al. (“Xie”).  
As to claim 18, see rejection to at least claim 2.
As to claim 20, see rejection to at least claim 4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10916292. Although the claims at issue are not identical, they are not patentably distinct from each other the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim obvious common subject matter: a system and method thereof, comprising, in brief and saliently: A system comprising: a memory component; and a processing device operatively coupled with the memory component, the processing device to perform operations comprising: determining that a current operation condition of the memory component is in a first state; detecting a change in the operation condition from the first state to a second state; determining a refresh period associated with the range of the operation condition, the refresh period corresponding to a period of time between a first time when a write operation is performed on a segment of the memory component and a second time when a refresh operation is to be performed on the segment; and performing the refresh operation on the memory component according to the refresh period. Moreover, as found in at least claims 15 of the Patent and 17 of the Application, the above claim language is .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827